Name: Commission Regulation (EEC) No 2198/88 of 22 July 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/48 Official Journal of the European Communities 23 . 7. 88 COMMISSION REGULATION (EEC) No 2198/88 of 22 July 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), ¢ as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 3 and 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (3), as last amended by Regulation (EEC) No 1979/88 (4); Whereas the characteristics and the marketing conditions of the products called 'halva' make it possible to suspend the application of the monetary compensatory amounts for these products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . the application of the monetary compensatory amount to the product 'halva', falling within CN codes 1704 90 81 , 1704 90 99 and 1806 90 50 , additional code 7632, mentioned in Part 8 of Annex I is suspended ; 2. Part 8 of Annex I, at CN codes 1704 90 81 , 1704 90 99 and 1806 90 50 is amended as indicated in Part 1 of the Annex to this Regulation ; 3 . the relevant Taric tables are mentioned in Part 2 of the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 167, 1 . 7 . 1988 , p. 1 . 0 OJ, No L 174, 6 . 7 . 1988 , p. 25. 23 . 7. 88 Official Journal of the European Communities . No L 195/49 ANNEX PART 1 I \ \ Positive I Negative CN code Table Additional code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal l DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc l \ I \ - 100 kg 1704 90 81 11 11 7632     1704 90 99 12 12 7632 I :           1806 90 50 4 4 7632       " ~ PART 2 TABLE 17-11 CN code Description 1704 90 81  Preparations of sesame ( ± 50 %) and sugar and glucose ( ± 50 %), whether or not containing added cocoa or dried fruits , called 'halva' :  Other : 7632   Use additional code indicator No 7 :    See table 2 TABLE 17-12 CN code Description 1704 90 99  Preparations of sesame ( ± 50 %) and sugar and glucose ( ± 50 %), whether or not containing added cocoa or dried fruits, called 'halva' :  Other : J   Containing reduced price butter used in formula A or C products :   Other : 7632    Use additional code indi ­ cator No 5 :     See Table 2    Use additional code indi ­ cator No 7 :     See Table 2 TABLE 18-4 CN code Description 1806 90 50  Preparations of sesame ( ± 50 %) and sugar and glucose ( ± 50 %), whether or not containing added cocoa or dried fruits, called 'halva' :  Other :   Containing reduced price butter used in formula A or C products :   Other : 7632    Use additional code indi ­ cator No 5 :     See Table 3    Use additional code indi ­ cator No 7 :     See Table 3